Dissenting Opinion by
Judge Manderino :
I dissent from the holding of the majority because the issue raised in this case has been well settled by Pennsylvania law. The appellants are attempting to stop the condemnation of their property by claiming that the Redevelopment Authority of the City of Erie did not have the right to condemn their property. This case comes before this court on preliminary objections.
In 1962 the area in which appellants’ property is located was certified as blighted. The appellants have never contested this. A 1965 report determined that appellants’ property was substandard and substantial evidence contained in the record supports this conclusion. Indeed, no other conclusion is possible from the record. These conclusions support the Authority’s power to condemn the appellants’ property. It is a part of a blighted area, certified as a redevelopment area, and the property itself is substandard. The power to condemn cannot be denied. Belovsky v. Redevelopment Authority of City of Philadelphia, 357 Pa. 329, 54 A. 2d 277 (1947).
Appellants’ complaint is that the Authority, after acquiring the property, admittedly plans to resell the property to another private owner who will erect a new building on the parcel. Appellants contend that they should be allowed to keep the parcel and eliminate the substandard condition. There is no requirement any*402where in the law that a redevelopment authority must allow the owner of substandard property located in a certified blighted area to rehabilitate the property if he desires to do so rather than condemn and resell the property to another private owner.
The appellant contends that the other private owner is being given preferential treatment by the Authority. The Authority admits this, and indeed, gives reasons for its preferential treatment. In this case we have two (2) private landowners, both of whom are located in the certified blighted area. Both are going to have their property taken from them by condemnation. Under the Redevelopment Authority Disposal Plan, one of these parcels will be resold for commercial development. The Authority has given every indication that it will not favor the appellants as the buyers of this parcel even though it is the exact parcel taken from them. Rather, it has clearly indicated that it will favor the buyer who owned one of the other parcels in the certified area. The real objection of the appellants goes to whether the disposal parcel should be sold to the appellants or to the other property owner.
The Authority, in selecting the other property owner and not the appellants, has not done so by a flip of the coin. It has done so because the appellants are not entitled to the preference under the pre-existing preferential guideline standards which each redevelopment authority has.
In this case the property owner who will be preferred is Achilles Pulakos, president of Pulakos’ Candies, Inc., who has been in business in the certified area for a period of almost sixty (60) years. No one disputes that the business is substantially recognized nationwide, and well-known in the Erie area. On the other hand, the appellant property owner has leased his property to various lessees. In giving preference, *403the Redevelopment Authority is entitled to consider previous owners of property in the certified area. In making a comparison between previous owners the Authority is entitled to consider the exact matters that were considered in this case.
I cannot accept the implications of the majority that something sinister was occurring in this case. Prior to condemnation the Redevelopment Authority was attempting to make arrangements to relocate Pulakos’ Candies, Inc. in the redevelopment area. The law of Pennsylvania specifically provides for redevelopment authorities, prior to condemnation, to plan the redevelopment proposal, including a consideration of those individuals to whom land will be disposed after the condemnation and after the public purpose has been accomplished — namely, the elimination of the blighted area. The Authority did exactly that in this case. There is absolutely no testimony in the record that any laws were violated or that any person did anything other than that which the law permitted.
There was much testimony about pressures to take care of Pulakos’ Candies, Inc. in the redevelopment area. These pressures are irrelevant to any issue before us and it appears to me that it would be irrelevant even were this a matter concerning to whom the parcel of property was to be disposed — unless there was testimony that the word pressure meant some illegal act. There is absolutely no indication of that in the case before us. In fact, quite the opposite is true. Elected public officials should not ignore the pleas and plight of a citizen resident of the community who has operated a well-known business for a period of sixty (60) years. I think it would have been more reprehensible had the elected officials slammed the door in this citizen’s face, unresponsive to his needs. Nor was this a case in which the Redevelopment Authority ignored all *404other matters concerning the community’s development for the sake of one dissatisfied property owner. I note that Pulakos went to court to attempt to stop the taking of his property. It was the Redevelopment Authority that fought Pulakos in the courtroom and finally succeeded. I note also that the record shows that after the date of the condemnation of the appellants’ property, at public meetings of the Authority, arms length transactions were still continuing between the Redevelopment Authority and Pulakos. No final binding agreement between the Authority and Pulakos had been reached on the date of the condemnation of the appellant’s property. Several months after the condemnation date there was still very serious disagreement as to whether or not a binding agreement would be entered into between the Redevelopment Authority and Pula-kos. In fact, the record does not indicate whether there was ever a final binding legal agreement entered into between the Redevelopment Authority and Pulakos.
Pursuant to law, a public hearing was held on the reuse of the land in the certified area. After this, the plan was adopted by the City Council. The record does not show that the appellants raised any objection at the hearing before City Council. The appellants only entered objections after they learned that the Authority intended to convey the parcel in question to Pulakos, rather than to the appellants. If a condemnation can be stopped because of allegations that the disposition of a particular parcel will not be in conformity to law, all redevelopment projects would be threatened. I doubt if there is a redevelopment project wherein redevelopment authorities do not do exactly what the law of Pennsylvania allows them to do with specificity — namely, to negotiate and consider what developers will be put back into the project area even before any condemnation has taken place.
*405I can find nothing in the majority opinion which indicates that any law ivas broken at any time. Under the majority holding, if the condemnation of the appellants’ property was not proper, neither was the condemnation of the entire property in the redevelopment area. As stated, the appellants do not contest that the area in which their property was located was a blighted area and there is substantial evidence in the record that the appellants’ property was substandard. The Redevelopment Authority, not the appellants, makes decisions under the law concerning the disposal of property. Even if the proposed disposition were contrary to law, it does not affect the power to condemn for public purposes.
We might note that the activities of the Authority in attempting to satisfy Pulakos before the time of condemnation are quite similar to the activities of the Authority in trying to satisfy the potential hotel developers. Courts should not enter into aesthetic or value judgments in most cases. I cannot say that hotel rooms are preferable to well-established candy stores. I can find nothing illegal, sinister, or reprehensible in the attempt of the Redevelopment Authority to relocate a sixty (60) year old, well-established candy business in the City of Erie.
We note that at no time did the appellants contend that the Redevelopment Authority was abusing its discretion in its redevelopment proposal. Their only claim is that they should receive their own property rather than another developer. I find nothing in the law which entitles appellants to this preference. I further find nothing in the law indicating that, even were this an illegal preference, the City’s power of condemnation would be affected, especially when as early as 1962, it had a public purpose to eliminate blight in a certified area and, as early as 1965, appellants’ proper*406ty was determined to be substandard — both dates occurring long before any question of disposition appeared. Tbe preliminary objections to the condemnation should be dismissed.